               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELECTRA REALTY COMPANY, INC., and
LEBO REALTY, L.P.,
                                                   1:19-cv-977
             Plaintiffs,
                                                   Hon. John E. Jones III
       v.

KAPLAN HIGHER EDUCATION
CORPORATION,

             Defendant.

                                    ORDER

                                 August 7, 2019

      Presently before this Court is Defendant Kaplan Higher Education

Corporation’s Motion to Dismiss for Failure to State a Claim. (Doc. 4). In

conformity with the Memorandum issued on today’s date, IT IS HEREBY

ORDERED THAT:

   1. Defendant Kaplan Higher Education Corporation’s Motion to Dismiss,

      (Doc. 4), is GRANTED.

   2. The Clerk of the Court SHALL CLOSE the file on this case.



                                                  s/ John E. Jones III
                                                  John E. Jones III
                                                  United States District Judge
